       Case 1:19-cv-03185-RDM Document 39-11 Filed 04/18/20 Page 1 of 2



                        DECLARATION OF DANIELLE MASON
       FORENSIC PROFESSIONAL COUNSELOR AT THE PUBLIC DEFENDER SERVICE

I, Danielle Mason, certify under penalty of perjury that the following statement is true and
correct pursuant to 28 U.S.C. § 1746.

1.     My name is Danielle Mason. I am a licensed professional counselor in the
       District of Columbia. I make these statements based upon my personal
       knowledge.

2.     I am a forensic professional counselor in the Mental Health Division at the Public
       Defender Service for the District of Columbia (hereinafter “PDS”) and have served in
       this role since August 20, 2018. PDS is a federally funded, independent organization
       dedicated to representing indigent adults and children facing loss of liberty in the District
       of Columbia.

3.     As part of my duties as a forensic professional counselor at PDS, I frequently conduct
       visits and maintain regular contact with clients in the custody of St. Elizabeth’s Hospital.


4.     During the pandemic, I have spoken to clients. Through those conversations, I learned the
       following:

       a. On April 15, 2020, I spoke with Client A at St. Elizabeth’s Hospital, unit 2C. While
          masks are available, I learned that patients must ask for one from staff and some
          patients do not wear masks. New masks are provided to patients when they ask;
          although, never more than once per day. Staff are wearing masks, but I learned that
          some of the masks appear to be homemade. Staff on 2C have not been wearing gowns,
          or other personal protection equipment, since April 13, 2020. I learned that patients
          must ask staff to use hand sanitizer. I learned that the patients of 2C eat meals in the
          dining room and day room. All patients eat at the same time. Approximately 10 patients
          can eat in the dining room; the remainder eat in the day room. Most patients try to sit
          six feet apart, but one of the tables is set up in such a way that causes two patients to
          be back-to-back. I learned that patients spend most of their days in their bedrooms
          or in the day room. Some patients continue to play Wii video games, watch television
          in close quarters and sleep on the couch in the day room. I learned that medications
          on 2C continue to be administered from the medication room. Patients line up
          shoulder–to-shoulder three times per day to receive their medications.

       b. On April 15, 2020, I spoke with Client B at St. Elizabeth’s Hospital, unit 2A. There
          are approximately 27 patients assigned to 2A. 2A patients presumed to be negative
          for COVID-19 will moved off the unit and into the gymnasium today. I learned that
          patients on 2A are provided with masks, which were described as paper thin and
          easily tear. I learned that patients do not have access to hand sanitizer, but there is
          soap in the bathroom. Housekeeping wipes down the unit approximately twice daily.
          Client B could not recall the last time that patient bedrooms were cleaned by
          housekeeping. I learned that patients on 2A eat in the dining room. Approximately
          eight patients are allowed to eat at one time and eating times are staggered. I learned
          that patients on 2A continue to receive medications from the medication room.
          Patients are encouraged to stand six feet apart, but often do not. I learned that patients
          with pending COVID-19 test results are not confined to their rooms and their
       Case 1:19-cv-03185-RDM Document 39-11 Filed 04/18/20 Page 2 of 2



           movements are not restricted on the unit.

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.

       Executed on the 15th day of April 2020, in Washington, D.C.




                                       Danielle Mason
                                       Forensic Professional Counselor
                                       Public Defender Service for DC
                                       633 Indiana Ave. NW
                                       Washington, D.C.




                                                  2
